DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 102 rejection of claims 1-7 have been considered and found persuasive due to amendments that overcome the prior art of record, and the rejection has been withdrawn. See detailed reason for allowance below. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Kaszczuk et al. (US 9,978,359) in view of Seiichi et al. (JP 2004246129): Kaszczuk teaches the TTS device first receives input text for processing, as shown in block 602; the TTS device then processes the text to determine preliminary TTS results corresponding to the input text, as shown in block 604; the preliminary TTS results may be fully synthesized speech or a representation of synthesized speech; the representation of the synthesized speech may include a graphically displayed audio waveform representing potential synthesized speech, a series of phonetic units (such as diphones) that were selected by a unit selection engine 230 and may be used to ultimately synthesize the speech, a mapping of prosodic features for speech corresponding to the input text (such as pitch contour, power contour, etc.), or other representation; the synthesized speech may be played back to the user and/or the representation may be provided to the user through the user interface module 222 and/or other appropriate output device(s) 207, as shown in block 606; once the user provides feedback to the TTS device (in the form of a revised waveform, edited contour, newly selected speech unit, audible feedback, etc.), the TTS device then takes the input text and the user provided feedback to generate a second round of TTS results; output synthesized speech; the TTS system also tracks user feedback to update and train TTS processing models based on the user feedback ([Figs. 1&6] [col. 1 line 50 to col. 2 line 20] [col. 10 line 33 to col. 12 line 29]). Seiichi teaches a speech synthesis control device according to the present invention is a speech synthesis control device for interfacing with a speech synthesis unit. Upon receiving the voice synthesis command, the given character string is provided to the voice synthesis unit, and from the voice synthesis unit, the voice synthesis data corresponding to the character string and the parameters used in voice synthesis are obtained, and based on the parameters, The character string is modified and displayed, and the modification of the character string is corrected by the operator, and when a speech synthesis command is given, the parameter is corrected based on the modified modification and given to the speech synthesis unit, The modified speech synthesis data is obtained from the speech synthesis unit ([Summary of the Invention]).
The difference between the prior art and the claimed invention is the prior art of record does not explicitly teach generating, by supplying first input data, which includes first control data at a musical level representing a musical characteristic of a song including phonetic identifiers, to the first trained model, second control data at the phonetic level representing phonemes of a voice to be synthesized or at the phonetic-voicing level representing phonemes and expressions of the voice to be synthesized; generating, by supplying second input data, which includes the first control data and the changed second control data, to the second trained model, synthesis data at the vocoder level representing frequency characteristics of the voice to be synthesized.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kaszczuk and Seiichi to include generating, by supplying first input data, which includes first control data at a musical level representing a musical characteristic of a song including phonetic identifiers, to the first trained model, second control data at the phonetic level representing phonemes of a voice to be synthesized or at the phonetic-voicing level representing phonemes and expressions of the voice to be synthesized; generating, by supplying second input data, which includes the first control data and the changed second control data, to the second trained model, synthesis data at the vocoder level representing frequency characteristics of the voice to be synthesized. Therefore, the claimed invention is deemed novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656